COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Roy Keith Coble v. Kelly Dianne Adams

Appellate case number:    01-13-00562-CV

Trial court case number: 2003-06447

Trial court:              257th District Court of Harris County

Date motion filed:        December 3, 2014

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: /s/ Terry Jennings
                   Acting for the Court the En Banc Court*

Date: December 23, 2014

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown and Huddle (Justice Sharp not participating).